internal_revenue_service department of the treasury number release date index number in re taxpayer entities fiscal tax_year ended on date a b c washington dc person to contact telephone number refer reply to cc intl plr-120457-00 date date legend fiscal_year a b c individuals a b c cpa firm dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 as follows i to file the elections agreements and certifications required under sec_1_1503-2 for the fiscal tax_year ended on date a related to the dual consolidated losses occurring in fiscal_year a ii to file the annual certifications required under sec_1_1503-2 for the fiscal tax_year ended on date b related to the fiscal_year a dual consolidated losses and iii to file annual certifications for the fiscal tax_year ended on date c related to the fiscal years a and b dual consolidated losses the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in re plr-120457-00 the facts state that all entities are hybrid_entity separate units as described in sec_1_1503-2 that therefore these entities are dual resident corporations as described in sec_1_1503-2 and that the losses_incurred by these entities are dual consolidated losses under sec_1_1503-2 all entities incurred net operating losses for the fiscal tax_year ended on date a taxpayer included the foreign losses in calculating its u s consolidated_taxable_income for fiscal_year a however the dual_consolidated_loss elections agreements and certifications required to be filed under sec_1_1503-2 were inadvertently omitted none of these foreign losses were used to offset taxable_income in a foreign jurisdiction in fiscal_year b entities generated additional losses the elections agreements and certifications related to the fiscal_year b dual consolidated losses were properly included in taxpayer’s federal tax_return for fiscal_year b however the required annual certifications related to the fiscal_year a dual consolidated losses were not included in the federal tax_return for fiscal_year b in fiscal_year c two of the entities generated additional losses the elections agreements and certifications related to the dual consolidated losses for fiscal_year c were properly included in taxpayer’s federal tax_return for fiscal_year c however the required annual certifications related to the dual consolidated losses for fiscal years a and b were not included in the federal tax_return for fiscal_year c individual a is the tax director of taxpayer individual b is a tax partner with cpa firm and individual c is a tax manager with cpa firm the affidavits of these individuals describe the circumstances surrounding the failure to timely file the agreements and annual certifications and establish that taxpayer relied upon these individuals to timely file the agreements and annual certifications the internal_revenue_service has not discovered taxpayer’s failure to timely file the agreements and annual certifications sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer in re plr-120457-00 acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the election agreement and certification and sec_1_1503-2 fixes the time to file the annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter i to file the elections agreements and certifications required under sec_1_1503-2 for the fiscal tax_year ended on date a related to the dual consolidated losses occurring in fiscal_year a ii to file the annual certifications required under sec_1_1503-2 for the fiscal tax_year ended on date b related to the fiscal_year a dual consolidated losses and iii to file annual certifications for the fiscal tax_year ended on date c related to the fiscal years a and b dual consolidated losses the granting of an extension of time to file the agreements and annual certifications is not a determination that taxpayer is otherwise eligible to file the agreements and annual certifications sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreements and annual certifications no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer and the other authorized representative sincerely s allen goldstein reviewer office of the associate chief_counsel international
